DETAILED ACTION
 This action is in reply to papers filed 11/18/2021.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190062450A1, Published 2/28/2019.

Election/Restrictions
Applicant's election with traverse of Group I (claims 28-39) in the reply filed on 11/18/2021 acknowledged.  The traversal is on the ground(s) that as newly amended, Smith et al. fails to teach the special technical feature.  In view of the amendments to independent claim 28, the Restriction Requirement is withdrawn.  
Accordingly, claims 28-51 are pending and examined herein.

Drawings
The drawings are objected to because Fig. 11 does not identify a ‘Fig. A1’ and ‘Fig. A2’ in the Drawings.  While this identification is noted in the ‘Description of Drawings’ in the specification, it is not identified as such in the ‘Drawings’. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

Claim Objections
Claim 37 is objected to because of the following informalities:  Claim 34 recites, inter alia, “…  SEQ ID NO 42”. There is a missing colon between ‘NO’ and ‘42’. See below. Appropriate correction is required.

    PNG
    media_image1.png
    158
    973
    media_image1.png
    Greyscale

Claim 47 is objected to because it contains an uncommon acronym (TAAs) that should be fully defined on its first occurrence in each claim, unless it has been defined in a claim upon which the claim containing the acronym depends.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities: Claim 51 is copied below, in full.

    PNG
    media_image2.png
    278
    860
    media_image2.png
    Greyscale

On the third line, there is a dash (-) between the term ‘method’ and ‘comprising’. This appears to be a typographical error.  Separately, given the construction of the claims, claim 51 (a) should refer to the APC or stem/progenitor cells of claim 46. As presently recited, the APC or stem/progenitor cell of claim 51 contain a generic EVIR and not the EVIR of claim 28. Claim 46 is drawn to APC or stem/progenitor cells that contain the EVIR of claim 28. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 35, 37, 38, 39, 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 28 is directed to a recombinant extra-cellular vesicle internalizing receptor (EVIR) comprising an extracellular antibody domain specific for a membrane molecule of a cancer and a proteinic domain to anchor the EVIR to the membrane of an antigen presenting cell when expressed in said cell. Attention is drawn to the inclusion of two functional limitations in claim 28- an extracellular antibody domain specific for a membrane molecule of a cancer and a proteinic domain to anchor the EVIR to the membrane of an antigen presenting cell when expressed in said cell. The claims are further drawn to a cell comprising the EVIR (claim 46) and the use of said cell to treat cancer (claim 51).
At issue here is that Applicant has claimed a number of variants (claims 32, 35, 38, 39, 41 and 42) or derivatives (as in claim 37) of a number of SEQ ID NOs, with each SEQ ID NO representing a component of the EVIR (claim 32, 35, 37) or representing the EVIR itself (claim 38, 39, 41 and 42).  Problematic in this is that in order for the EVIR to have some therapeutic effect ~ treat cancer, the components, and more pertinent to the rejection- the sequences encoding the variants or derivatives of the components, must be functional. However, the specification is wholly deficient in teaching functional variants of the sequences listed in claims 32, 35, 38, 39, 41 and 42 or functional derivatives of the sequences listed in claim 37. 
Except for disclosing those sequences listed in claims 32, 35, 37, 38, 39, 41 and 42, the specification and claim(s) do not indicate what distinguishing attributes are shared by the members of the genus (variants of SEQ ID NOs listed in claims 32, 35, 38, 39, 41 and 42 and derivatives of SEQ ID NOs listed in claim 37).The scope of the claims include numerous structural variants or derivatives, and the genera is highly variant because a significant number of structural differences between genus members is permitted. Although these types of changes are routinely done in the art, the specification and claim(s) do not provide any guidance as to what changes should be made. Furthermore, is not clear that alteration of any or a number of positions will or will not affect activity. In particular, it is not clear that alteration of any or a number of position will not affect the abilities of the extracellular antibody domain and the proteinic domain to perform the functions recited in claim 28. Overall, there is insufficient guidance in the specification as to structural requirements of the variants or derivatives and the fact that the relationship between the sequence and its activity are intimately related. In the face of missing structural requirements, there exist a large genus of sequences comprising any number of non-functionally as well as functionally active sequences that do not affect the objective of, for example, claim 46. However, the ability to determine a priori whether a variant or derivative unknown sequence will encode a sequence with a particular activity is not a high art. A particular sequence determines the functional properties, and a predictability of a representative number of claimed sequences that display noteworthy biological properties requires a knowledge of and guidance with regard to which nucleotides or amino acids in the sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which a sequence's structure relates to its functional usefulness.
Naming a type of material generically known to exist, in the absence of knowledge as to
what that material consists of, is not a description of that material. When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic or amino acid, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the nucleic or amino acid has been isolated. Thus, claiming all sequences that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived.
Therefore, only the SEQ ID NOs listed in claims 32, 35, 37, 38, 39, 41 and 42 meet the written description provision of 35 U.S.C. §112 first paragraph. Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the Applicant is in possession of the required starting materials.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 47, copied below, are unclear. 

    PNG
    media_image3.png
    435
    1013
    media_image3.png
    Greyscale


The preamble of the claim is drawn towards preparing EVIR-expressing, TAAs-presenting cells. However, the cells collected in (iv) are not the cells in the preamble. Rather, these cells have an “enhanced ability to present TAAs”. This is confusing. Cells presenting TAAs and cells having an enhanced ability to present TAAs are not the same. A cell can have an enhanced ability and still not present TAAs. In response to this action, Applicant should resolve the discrepancy between the cells in the preamble and the resultant cells. 


Claim 51 recites, inter alia, “…in particular a carcinoma, sarcoma, melanoma, brain tumor, hematological cancer, or any pre-malignant or malignant neoplasm, said method comprising administering to a subject in need of treatment...” At issue here is that the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Prior Art Rejection 1
Claim(s) 28-31, 33, 40, 43-46, 48 and 50-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015).

Claim interpretation: Per MPEP 2111 (II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. In this regard, the preamble of claim 28- a recombinant extra-cellular vesicle internalizing receptor (EVIR) is not construed as being significant to the claim construction of claim 28. The rejection below is made in view of this interpretation.   

Regarding claim 51, Jensen discloses a method of treating a patient having cancer cells expressing a tumor antigen (Pg. 2, para. 11), wherein said method comprises administering an effective amount of a pharmaceutical composition (as in claim 48) (Pg. 23, para. 211) comprising hematopoietic stem cells (as in claim 45 (i) and as in claim 46) comprising a vector (as in claim 43) (Pg. 17,para. 146)  comprising an isolated nucleic acid (as in claim 40) coding for a (i) a chimeric antigen receptor that comprises an antigen binding domain, as in claim 28 (i), that binds to the tumor antigen expressed on the cancer cell, wherein the domain is a scFv (as in claim 29) (Pg. 13, para. 109-110) and (ii) a genetic tag, wherein the genetic tag is an epidermal growth factor receptor fragment, as in claim 28 (ii) (Pg. 10, para. 72). Jensen explains that a genetic tag comprises a transmembrane domain (Pg. 10, para. 65), operably linked to a polynucleotide coding for an intracellular signaling region (Pg. 15, para. 132), and a peptide that enhances surface expression of the genetic tag, such as a leader peptide (Pg. 10, para. 67).  
Note that this teaching by Jensen meets the limitation of a ‘kit’, as recited in claim 50, as the term ‘kit’ does not imbue any structural limitation on the limitations of claim 28 and as such, is not patentably distinct from claim 28. Continuing, Jensen discloses the extracellular domain comprises a sequence of an antibody, or a fragment thereof, specific for HER2 (as in claim 30) or CEA (as in claim 31) or GD2 (as in claim 33) (Pg. 12-13, para. 104). Jensen discloses the nucleic acid can further comprise genes that can improve the efficacy of therapy by promoting the viability and/or function of transferred T cells; or they can provide a genetic marker to permit selection and/or evaluation of in vivo survival or migration (as in claim 44); or they can incorporate functions that improve the safety of immunotherapy (Pg. 18, para. 158-159).
Accordingly, Jensen et al. anticipates the claimed invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Prior Art Rejection 2
Claim 32 is  rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view of Tamaskovic et al. (PgPub 20150284463A1, Published 10/8/2015).

The teachings of Jensen et al. are relied upon as detailed above. And although Jensen teaches the extracellular domain comprises anti-HER2 scFV, Jensen fails to teach the anti-HER2 scFV has a sequence as set forth in SEQ ID NO: 27 (as in claim 32).
Before the effective filing date of the claimed invention, Tamaskovic et al. taught a scFV binding the extracellular domain 1 of HER2. The alignment between SEQ ID NO:  27 (Qy, query) and the scFV binding the extracellular domain 1 of HER2 taught by Tamaskovic et al. (Db, database) is provided below.
RESULT 1
US-14-430-224A-66
; Sequence 66, Application US/14430224A
; Patent No. 10093740
; GENERAL INFORMATION
;  APPLICANT: Universitat Zurich
;  TITLE OF INVENTION: Bispecific HER2 ligands for cancer therapy
;  FILE REFERENCE: 95083/303.14
;  CURRENT APPLICATION NUMBER: US/14/430,224A
;  CURRENT FILING DATE: 2016-08-16
;  PRIOR APPLICATION NUMBER: PCT/EP2013/071443
;  PRIOR FILING DATE: 2013-10-14
;  PRIOR APPLICATION NUMBER: EP 13185724.5
;  PRIOR FILING DATE: 2013-09-24
;  PRIOR APPLICATION NUMBER: EP 12192465.8
;  PRIOR FILING DATE: 2012-11-13
;  PRIOR APPLICATION NUMBER: EP 12191673.8
;  PRIOR FILING DATE: 2012-11-07
;  PRIOR APPLICATION NUMBER: EP 12188598.2
;  PRIOR FILING DATE: 2012-10-15
;  NUMBER OF SEQ ID NOS: 115
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 66
;  LENGTH: 254
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: scFV A21LH, a scFV binding the extracellular domain 1 of HER2
;  OTHER INFORMATION:with a glycine serine linker connecting heavy and light chain
US-14-430-224A-66

  Query Match             99.5%;  Score 1339;  DB 1;  Length 254;
  Best Local Similarity   99.6%;  
  Matches  253;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 DIVLTQTPSSLPVSVGEKVTMTCKSSQTLLYSNNQKNYLAWYQQKPGQSPKLLISWAFTR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQTPSSLPVSVGEKVTMTCKSSQTLLYSNNQKNYLAWYQQKPGQSPKLLISWAFTR 60

Qy         61 KSGVPDRFTGSGSGTDFTLTIGSVKAEDLAVYYCQQYSNYPWTFGGGTRLEIKRGGGGSG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KSGVPDRFTGSGSGTDFTLTIGSVKAEDLAVYYCQQYSNYPWTFGGGTRLEIKRGGGGSG 120

Qy        121 GGGSGGGGSGGGGSEVQLQQSGPEVVKTGASVKISCKASGYSFTGYFINWVKKNSGKSPE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGGSGGGGSGGGGSEVQLQQSGPEVVKTGASVKISCKASGYSFTGYFINWVKKNSGKSPE 180

Qy        181 WIGHISSSYATSTYNQKFKNKAAFTVDTSSSTAFMQLNSLTSEDSAVYYCVRSGNYEEYA 240
              |||||||||||||||||||||||||||||||||||||||||||||| |||||||||||||
Db        181 WIGHISSSYATSTYNQKFKNKAAFTVDTSSSTAFMQLNSLTSEDSADYYCVRSGNYEEYA 240

Qy        241 MDYWGQGTSVTVSS 254
              ||||||||||||||
Db        241 MDYWGQGTSVTVSS 254

Although not 100% identical, the specification does not teach a patentable distinction between a sequence that is 99.5% identical and a sequence that is 100% identical (as in claim 32). 
When taken with the teachings of Jensen et al., wherein Jensen teaches administering a composition comprising, inter alia, an anti-HER2 scFV for the purposes of treating cancer, one of ordinary skill in the art would have found it prima facie obvious to substitute the anti-HER2 scFV of Jensen for the anti-HER2 scFV of Tamaskovic et al. in order to determine the therapeutic efficacy of using the anti-HER2 scFV of Tamaskovic et al. in treating cancer. A reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)." When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.  
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 3
Claim 34 is  rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view of Gillies (WO2010117448A2, Published 10/14/2010).

The teachings of Jensen et al. are relied upon as detailed above. And although Jensen teaches the extracellular domain comprises an anti-GD2 scFV, Jensen fails to teach the anti-GD2 scFV has a sequence as set forth in SEQ ID NO: 114 (as in claim 34).
Before the effective filing date of the claimed invention, Gillies taught a single chain variable fragment  (ScFv), which is useful for treating disialoganglioside (GD2)-expressing cancer in a subject. The alignment between SEQ ID NO:  114 (Qy, query) and the scFV protein taught by Gillies (Db, database) is provided below.
RESULT 5
AYK61989
ID   AYK61989 standard; protein; 240 AA.
XX
AC   AYK61989;
XX
DT   09-DEC-2010  (first entry)
XX
DE   Mouse immunoglobulin VH-linker-VL scFV protein SEQ ID NO:40.
XX
KW   antibody; antibody production; antibody therapy; cytostatic;
KW   dermatological; heavy chain variable region; immune stimulation;
KW   immunotherapy; light chain variable region; lung tumor; melanoma;
KW   neuroblastoma; neuroprotective; osteopathic; osteosarcoma;
KW   respiratory-gen.; single chain antibody; therapeutic;
KW   vaccine, anticancer; veterinary.
XX
OS   Mus musculus.
OS   Synthetic.
XX
CC PN   WO2010117448-A2.
XX
CC PD   14-OCT-2010.
XX
CC PF   05-APR-2010; 2010WO-US001034.
XX
PR   05-APR-2009; 2009US-0211980P.
XX
CC PA   (PROV-) PROVENANCE BIOPHARMACEUTICALS CORP.
XX
CC PI   Gillies SD;
XX
DR   WPI; 2010-N16562/72.
XX
CC PT   New immunocytokine comprises an immunoglobulin gamma heavy chain 
CC PT   comprising a Cys-Pro-X-motif or a Gly-Lys-X-motif, useful for treating 
CC PT   disialoganglioside (GD2)-expressing cancer in a dog, e.g. melanoma or 
CC PT   osteosarcoma.
XX
CC PS   Disclosure; SEQ ID NO 40; 100pp; English.
XX
CC   The present invention relates to a novel immunocytokine useful for 
CC   treating disialoganglioside (GD2)-expressing cancer in a dog, e.g. 
CC   melanoma or osteosarcoma. The immunocytokine comprises an immunoglobulin 
CC   (Ig) gamma heavy chain comprising: (a) a Cys-Pro-X-motif that has a fully
CC   defined 15 amino acid sequence (SEQ ID NO:36 AYK61985) given in the 
CC   specification and does not have a fully defined 13 amino acid sequence 
CC   (SEQ ID NO:32 AYK61981) given in the specification; and a non-human, non-
CC   rodent cytokine; or (b) a Gly-Lys-X-motif that has a fully defined 8 
CC   amino acid sequence (SEQ ID NO:39 AYK61988) given in the specification 
CC   and does not have a fully defined 8 amino acid sequence (SEQ ID NO:38 
CC   AYK61987) given in the specification; and a non-human, non-rodent 
CC   cytokine. The immunocytokine is useful in a pharmaceutical composition 
CC   for targeting a cytokine in a non-human animal, promoting ADCC in a non-
CC   human animal, potentiating a cell-directed immune response in a non-human
CC   animal, treating cancer in a non-human animal, and treating a GD2-
CC   expressing cancer in a dog. The GD2-expressing cancer is selected from 
CC   melanoma, osteosarcoma, neuroblastoma, or small cell lung cancer. The 
CC   present sequence represents a Mouse immunoglobulin VH (heavy chain 
CC   variable region)-linker-VL (light chain variable region) scFV protein 
CC   used in the preparation of pharmaceutical composition for the therapeutic
CC   purpose mentioned in the current invention.
XX
SQ   Sequence 240 AA;

  Query Match             98.9%;  Score 1248.5;  DB 17;  Length 240;
  Best Local Similarity   99.6%;  
  Matches  239;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 EVQLLQSGPELEKPGASVMISCKASGSSFTGYNMNWVRQNIGKSLEWIGAIDPYYGGTSY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLQSGPELEKPGASVMISCKASGSSFTGYNMNWVRQNIGKSLEWIGAIDPYYGGTSY 60

Qy         61 NQKFKGRATLTVDKSSSTAYMHLKSLTSEDSAVYYCVSGMEYWGQGTSVTVSSGGGGSGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKGRATLTVDKSSSTAYMHLKSLTSEDSAVYYCVSGMEYWGQGTSVTVSSGGGGSGG 120

Qy        121 GGSGGGGSDVVMTQTPLSLPVSLGDQASISCRSSQSLVHRNGNTYLHWYLQKPGQSPKLL 180
              ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGSGGGG-DVVMTQTPLSLPVSLGDQASISCRSSQSLVHRNGNTYLHWYLQKPGQSPKLL 179

Qy        181 IHKVSNRFSGVPDRFSGSGSGTDFTLKISRVEAEDLGVYFCSQSTHVPPLTFGAGTKLEL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        180 IHKVSNRFSGVPDRFSGSGSGTDFTLKISRVEAEDLGVYFCSQSTHVPPLTFGAGTKLEL 239

Although not 100% identical, the specification does not teach a patentable distinction between a sequence that is 98.9% identical and a sequence that is 100% identical (as in claim 34). 
When taken with the teachings of Jensen et al., wherein Jensen teaches administering a composition comprising, inter alia, an anti-GD2 scFV for the purposes of treating cancer, one of ordinary skill in the art would have found it prima facie obvious to substitute the anti-GD2 scFV of Jensen for the anti-GD2 scFV of Gillies et al. in order to determine the therapeutic efficacy of using the anti-GD2 scFV of Gillies in treating cancer. A reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)." When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.  
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 4
Claim 35 is  rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view of Shin et al. (PgPub US20110038865A1, published 2/17/2011) and Wildbaum et al. (WO2007094005A2, Published 8/23/2007).

The teachings of Jensen et al. are relied upon as detailed above. And although Jensen teaches the proteinic domain is an epidermal growth factor receptor, Jensen fails to teach the proteinic domain is a chemokine receptor, wherein said chemokine receptor has the sequence set forth in SEQ ID NO: 39 (as in claim 35).
Before the effective filing date of the claimed invention, Shin et al. taught a method of treating cancer wherein said method comprises administering an isolated cell comprising an antigen binding domain that binds to a receptor a signal transduction receptor such as growth factor receptors or chemokine receptors (Pg. 4, para. 70 ; Pg. 2, para. 36). By this teaching, Shin establishes an equivalence between a growth factor receptor and a chemokine receptor. 
However, Shin fails to teach the chemokine receptor is a C-C chemokine receptor 5 having the sequence set forth in SEQ ID NO: 39. 
 Before the effective filing date of the claimed invention, Wildbaum et al. taught a soluble molecule comprising a heterologous amino acid sequence conjugated to a CCR5 amino acid sequence being capable of binding a CCR5 ligand.  Wildbaum teaches such a soluble molecule is useful in the treatment of a CCR5 and/or CCR5 ligand associated medical condition, such as cancer. The alignment between SEQ ID NO:  39 (Qy, query) and the CCR5 amino acid sequence of Wildbaum (Db, database) is provided below.

RESULT 3
AJE99942
ID   AJE99942 standard; protein; 354 AA.
XX
AC   AJE99942;
XX
DT   18-OCT-2007  (first entry)
XX
DE   Mouse C-C chemokine Receptor 5, CCR5, SEQ ID 30.
XX
KW   therapeutic; pharmaceutical; diagnostic; diagnosis; transplant rejection;
KW   rheumatoid arthritis; pulmonary fibrosis; pancreatitis;
KW   multiple sclerosis; inflammation; diabetic nephropathy;
KW   diabetes mellitus; cancer; autoimmune disease; atherosclerosis; asthma;
KW   allergy; respiratory-gen.; neuroprotective; nephrotropic;
KW   immunosuppressive; cytostatic; antirheumatic; antiinflammatory;
KW   antidiabetic; antiasthmatic; antiarthritic; antiarteriosclerotic;
KW   antiallergic; CCR5 chemokine; BOND_PC; chemokine (C-C motif) receptor 5;
KW   chemokine (C-C) receptor 5; Ccr5; AM4-7; CD195; Cmkbr5;
KW   unnamed protein product; CC chemokine receptor-5;
KW   heterotrimeric G protein coupled receptor; C-C chemokine receptor 5;
KW   GO1584; GO4871; GO4872; GO4930; GO6935; GO6952; GO7165; GO7186; GO9897;
KW   GO16020; GO16021; GO16493.
XX
OS   Mus musculus.
XX
CC PN   WO2007094005-A2.
XX
CC PD   23-AUG-2007.
XX
CC PF   18-FEB-2007; 2007WO-IL000219.
XX
PR   17-FEB-2006; 2006US-0774191P.
PR   07-APR-2006; 2006US-0789920P.
XX
CC PA   (RAPP-) RAPPAPORT FAMILY INST RES IN MEDICAL SCI.
XX
CC PI   Karin N,  Wildbaum G;
XX
DR   WPI; 2007-701615/65.
DR   N-PSDB; AJE99941.
DR   REFSEQ; NP_034047.
DR   PC:NCBI; gi31542356.
DR   PC:SWISSPROT; P51682.
DR   PC:BIND; 218768.
XX
CC PT   New soluble molecule comprises heterologous amino acid sequence 
CC PT   conjugated to C-C Chemokine Receptor 5 (CCR5) amino acid capable of 
CC PT   binding CCR5 ligand, useful for treating multiple sclerosis, rheumatoid 
CC PT   arthritis, or diabetes.
XX
CC PS   Disclosure; SEQ ID NO 30; 88pp; English.
XX
CC   The present invention relates to a novel soluble molecule and methods of 
CC   treating C-C chemokine Receptor 5 (CCR5)/ CCR5-ligands associated 
CC   diseases. Chemokines are small, secreted proteins which regulate cell 
CC   trafficking. Chemokines are produced and secreted in a wide variety of 
CC   cells types in response to early inflammatory mediators e.g. TNF-alpha. 
CC   The novel soluble molecule of the invention comprises a heterologous 
CC   amino acid sequence conjugated to a CCR5 amino acid sequence which is 
CC   devoid of an N-terminus domain of CCR5 and is capable of binding a CCR5 
CC   ligand. The CCR5 ligand is selected from CCL2, CCL3, CCL4, CCL5, CCL11, 
CC   or CCL16. These neutralizing ligand have the ability to block CCR5 
CC   mediated signaling and play a vital role in the pathogenesis of 
CC   inflammatory diseases. The extracellular domain 2 (EC2) of CCR5 binds to 
CC   CCR5 ligands with high affinity when compared with other extracellular 
CC   domains which binds to CCR5 ligands with extremely low affinity. Thus the
CC   soluble molecule which comprises a EC2 domain can be used for treating 
CC   CCR5 related diseases. The invention also provides a pharmaceutical 
CC   composition comprising an active ingredient (soluble molecule) and a 
CC   pharmaceutical carrier; a method for treating CCR5/CCR5 ligand-associated
CC   disease in a subject; a method of isolating a CCR5 ligand from a 
CC   biological sample. Soluble molecule labeled with a detectable moiety can 
CC   be used for detecting the levels of CCR5 ligands in biological samples 
CC   e.g. diagnostic kits. The soluble molecule and pharmaceutical composition
CC   are useful for treating a CCR5 and/or a CCR5 ligand-associated diseases 
CC   e.g. multiple sclerosis, rheumatoid arthritis, transplant rejection, 
CC   pulmonary fibrosis, pancreatitis, inflammation, diabetic nephropathy, 
CC   diabetes mellitus, cancer, autoimmune disease, atherosclerosis, asthma, 
CC   allergy. In an example from the invention, recombinant human and murine 
CC   CCR5-IgG fusion protein was produced for therapeutic use. The present 
CC   sequence is nucleotide sequence which encodes Murine C-C chemokine 
CC   Receptor 5.


SQ   Sequence 354 AA;

  Query Match             99.8%;  Score 1771;  DB 10;  Length 354;
  Best Local Similarity   99.7%;  
  Matches  336;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSAPCQKINVKQIAAQLLPPLYSLVFIFGFVGNMMVFLILISCKKLKSVTDIYLLNLAIS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         18 MSAPCQKINVKQIAAQLLPPLYSLVFIFGFVGNMMVFLILISCKKLKSVTDIYLLNLAIS 77

Qy         61 DLLFLLTLPFWAHYAANEWVFGNIMCKVFTGLYHIGYFGGIFFIILLTIDRYLAIVHAVF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         78 DLLFLLTLPFWAHYAANEWVFGNIMCKVFTGLYHIGYFGGIFFIILLTIDRYLAIVHAVF 137

Qy        121 ALKVRTVNFGVITSVVTWAVAVFASLPEIIFTRSQKEGFHYTCSPHFPHTQYHFWKSFQT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        138 ALKVRTVNFGVITSVVTWAVAVFASLPEIIFTRSQKEGFHYTCSPHFPHTQYHFWKSFQT 197

Qy        181 LKMVILSLILPLLVMVICYSGILHTLFRCRNEKKRHRAVRLIFAIMIVYFLFWTPYNIVL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        198 LKMVILSLILPLLVMVICYSGILHTLFRCRNEKKRHRAVRLIFAIMIVYFLFWTPYNIVL 257

Qy        241 LLTTFQEFFGLNNCSSSNRLDQAMQATETLGMTHCCLNPVIYAFVGEKFRSYLSVFFRKH 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        258 LLTTFQEFFGLNNCSSSNRLDQAMQATETLGMTHCCLNPVIYAFVGEKFRSYLSVFFRKH 317

Qy        301 IVKRFCKRCSIFQQDNPDRASSVYTRSTGEHEVSTGL 337
              :||||||||||||||||||||||||||||||||||||
Db        318 MVKRFCKRCSIFQQDNPDRASSVYTRSTGEHEVSTGL 354


Although not 100% identical, the specification does not teach a patentable distinction between a sequence that is 99.8% identical and a sequence that is 100% identical (as in claim 35). 
When taken with the teachings of teachings of Shin et al., wherein Shin teaches an equivalence in growth factor receptors and chemokine receptors, one of ordinary skill in the art, practicing the method of treating cancer as set forth in Jensen et al., would have found it prima facie obvious to substitute the growth factor receptor of Jensen with the chemokine receptor of Shin et al., with a reasonable expectation of treating cancer. In addition, the skilled artisan would have found it prima facie obvious to use the CCR5 chemokine receptor of Wildbaum et al. because Wildbaum teaches its use in treating cancer. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 5
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view of Thompson et al. (WO2010014629A1, Published 12/11/2008) and Stone et al (Oncoimmunology. 2012 Sep 1; 1(6): 863–873.).

The teachings of Jensen et al. are relied upon as detailed above. And although Jensen teaches a cell membrane export domain comprising a leader peptide, Jensen fails to teach the leader peptide comprises an IgK domain (as in claim 36), wherein said domain has the sequence set forth in SEQ ID NO: 42 (as in claim 37).
Before the effective filing date of the claimed invention, Thompson et al. taught a leader peptide used in a fusion protein. The alignment between SEQ ID NO:  42 (Qy, query) and the signal peptide of Thompson (Db, database) is provided below.
RESULT 10
AXV15744
ID   AXV15744 standard; peptide; 22 AA.
XX
AC   AXV15744;
XX
DT   01-APR-2010  (first entry)
XX
DE   Leader peptide used in multi-specific binding protein, SEQ ID 148.
XX
KW   antianemic; antiarthritic; antiinflammatory; autoimmune disease;
KW   autoimmune hemolytic anemia; b-cell lymphoma; cytostatic; dermatological;
KW   hematological-gen.; idiopathic thrombocytopenic purpura; immunomodulator;
KW   immunosuppressive; metabolic-gen.; musculoskeletal-gen.; pemphigus;
KW   rheumatoid arthritis; signal peptide; systemic lupus erythematosus;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2010014629-A1.
XX
CC PD   04-FEB-2010.
XX
CC PF   28-JUL-2009; 2009WO-US051990.
XX
PR   28-JUL-2008; 2008US-0084209P.
XX
CC PA   (TRUB-) TRUBION PHARM INC.
XX
CC PI   Baum PR,  Grosmaire LS,  Tan P,  Thompson PA;
XX
DR   WPI; 2010-B36362/13.
XX
CC PT   New multi-specific fusion protein for treating B-cell related 
CC PT   inflammatory and malignant conditions e.g. pemphigus comprises cluster of
CC PT   differentiation 72-ligand binding domain linked to B-cell protein binding
CC PT   domain, by intervening domain.
XX
CC PS   Claim 21; SEQ ID NO 148; 112pp; English.
XX
CC   The present invention relates to novel multi-specific fusion proteins 
CC   (P1) comprising: a Cluster of Differentiation 72 (CD72)-ligand binding 
CC   domain linked via an intervening domain to a B-cell protein binding 
CC   domain. The B-cell protein binding domain is selected from fraction 
CC   crystallizable (Fc) receptor-like protein 1 (FCRL1), FCRL2, FCRL3, FCRL4,
CC   FCRL5, FCRL6, CD19, CD20, CD22, CD32b, CD37, CD79a, CD79b, CD267 or 
CC   CD269. In (P1) the CD72-ligand binding domain inhibits inflammatory, 
CC   autoimmune and hyperproliferative activity associated with CD72 and 
CC   promotes cell cycle arrest and apoptosis. (P1) are useful for treating a 
CC   subject with a B-cell related inflammatory or malignant condition 
CC   selected from rheumatoid arthritis, pemphigus, systemic lupus 
CC   erythematosus, idiopathic thrombocytopenic purpura, autoimmune hemolytic 
CC   anemia; B-cell cancers e.g. B-cell lymphomas (such as Hodgkin's disease, 
CC   non-Hodgkin's lymphoma, and central nervous system lymphomas), leukemias 
CC   (e.g. acute and chronic lymphoblastic leukemia, hairy cell leukemia, and 
CC   chronic myoblastic leukemia), myelomas (e.g. multiple myeloma), 
CC   lymphoplasmacytic lymphoma, and Burkitt lymphoma/leukemia; and autoimmune
CC   diseases e.g. osteoarthritis, polychondritis, psoriatic arthritis, 
CC   psoriasis, dermatitis, polymyositis/dermatomyositis, inclusion body 
CC   myositis, toxic epidermal necrolysis, systemic scleroderma and sclerosis,
CC   CREST syndrome, inflammatory bowel disease, Crohn's disease, ulcerative 
CC   colitis, respiratory distress syndrome, adult respiratory distress 
CC   syndrome, meningitis, encephalitis, uveitis, colitis, glomerulonephritis,
CC   allergic conditions, eczema, asthma, atherosclerosis, autoimmune 
CC   myocarditis, leukocyte adhesion deficiency, discoid lupus, lupus 
CC   myelitis, lupus cerebritis, juvenile onset diabetes, multiple sclerosis, 
CC   allergic encephalomyelitis, neuromyelitis optica, rheumatic fever, 
CC   Sydenham's chorea, acute and delayed hypersensitivity, tuberculosis, 
CC   sarcoidosis, Wegener's granulomatosis, Churg-Strauss disease, 
CC   agranulocytosis, vasculitis, aplastic anemia, pernicious anemia, pure red
CC   cell aplasia, Factor VIII deficiency, hemophilia A, autoimmune 
CC   neutropenia, pancytopenia, leukopenia, diseases involving leukocyte 
CC   diapedesis, central nervous system (CNS) inflammatory disorders, multiple
CC   organ injury syndrome, myasthenia gravis, anti-phospholipid antibody 
CC   syndrome, allergic neuritis, Behcet disease, Castleman's syndrome, 
CC   Goodpasture's syndrome, Lambert-Eaton myasthenic Syndrome, Raynaud's 
CC   syndrome, Sjoegren's syndrome, Stevens-Johnson syndrome, organ transplant
CC   rejection, graft versus host disease, autoimmune polyendocrinopathies, 
CC   Reiter's disease, stiff-man syndrome, giant cell arteritis, IgM mediated 
CC   neuropathy, Henoch-Schonlein purpura, autoimmune thrombocytopenia, 
CC   autoimmune orchitis and oophoritis, primary hypothyroidism, autoimmune 
CC   thyroiditis, Hashimoto's thyroiditis, Addison's disease, Grave's disease,
CC   autoimmune polyglandular syndromes, type I diabetes, Sheehan's syndrome, 
CC   autoimmune hepatitis, bronchiolitis obliterans, Guillain-Barre syndrome, 
CC   Takayasu's arteritis, Kawasaki's disease, polyarteritis nodosa, 
CC   ankylosing spondylitis, Berger's disease, primary biliary cirrhosis, 
CC   Celiac sprue, cryoglobulinemia, coronary artery disease, familial 
CC   Mediterranean fever, microscopic polyangiitis, and thromboangiitis 
CC   obliterans. The present sequence is a leader peptide which can be used in
CC   the fusion proteins of the invention to facilitate secretion of the 
CC   fusion protein.
XX
SQ   Sequence 22 AA;

  Query Match             100.0%;  Score 103;  DB 17;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDFQVQIFSFLLISASVIMSRG 22
              ||||||||||||||||||||||
Db          1 MDFQVQIFSFLLISASVIMSRG 22

Stone et al. teach the sequence above encodes the human IgKappa antibody leader sequence (as in claim 35) (Pg. 870, Col. 2, last paragraph).
When taken with the teachings of Jensen et al., wherein Jensen teaches inclusion of a leader peptide sequence to enhance surface expression, one of ordinary skill in the art would have found it prima facie obvious to use the human IgKappa antibody leader sequence of Thompson et al. with a reasonable expectation of success. A reasonable expectation of success is present as Thompson notes that that the leader peptide can be used in a fusion protein to facilitate secretion of the fusion protein.
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 6
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (PgPub US20170267742A1, Filed 4/8/2015) as applied to claims 28-31, 33, 40, 43-46, 48 and 50-51 above, and further in view of Savelyevaet al. (PgPub US20160015796A1, Filed 3/11/2014).

The teachings of Jensen et al. are relied upon as detailed above. And although Jensen teaches a pharmaceutical composition for the treatment of cancer, Jensen fails to teach the pharmaceutical composition is a vaccine composition (as in claim 49).
Before the effective filing date of the claimed invention, Savelyevaet al. taught a cancer vaccine against Her2/Neu positive cancers. Savelyevaet adds that the cancer vaccine contains the protein antigen and suitable adjuvants and/or pharmaceutically acceptable excipients (Pg. 2, para. 13).  Specifically, Savelyevaet teaches the human HER2 protein of 1255 amino acids (SEQ ID NO: 18) has an N-terminal extracellular domain that is defined herein as to extend up to and including amino acid 653, a transmembrane domain of amino acids 654 to 675, and a C-terminal intracellular domain (ICD) from amino acids 676 to 1255 of SEQ ID NO: 18 (Pg. 6, para. 82). Savelyevaet notes that the cancer vaccines of the invention have the ability to induce a broad polyclonal antibodies response to human HER2 ECD, plus to recruit foreign T-cell help to enhance the humoral response via conjugation to a carrier such as tetanus Fragment C or plant RNA virus particles. Continuing, Savelyevaet teaches the present invention not only provides preventive effects for cancer development, but also therapeutic effects by vaccination when tumors have already developed. No such therapeutic effects were achieved in the prior art (Pg. 3, para. 45).
When taken with teachings of Savelyevaet al., on of ordinary skill in the art would have found it prima facie obvious to design a cancer vaccine as opposed to the protein based CAR and genetic tag therapeutic of Jensen et al. The skilled artisan would have found it prima facie obvious to do in order to take advantage of the benefits of cancer vaccines as outlined by Savelyevaet et al. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

   Allowable Subject Matter
SEQ ID NOs listed in claims 38-39 and 41-42 are free of the art.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632